NO. 12-17-00091-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

J.M.W., A JUVENILE,                                       §     ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, J.M.W., has filed a petition for writ of coram nobis. In 2001, J.M.W. was
adjudicated delinquent for aggravated robbery, and sentenced to imprisonment for twenty-five
years. He is currently incarcerated with the Texas Department of Criminal Justice – Institutional
Division. He now seeks a writ of coram nobis to correct errors that he contends appear on the
face of the record.
         “The purpose of the writ of error coram nobis is to bring before the court rendering the
judgment matters of fact which, if known at the time the judgment was rendered, would have
prevented its rendition.” Ex parte McKenzie, 29 S.W.2d 771, 772 (Tex. Crim. App. 1930). The
common-law writ of coram nobis has no application in Texas. Ex parte Massey, 249 S.W.2d
599, 601 (Tex. Crim. App. 1952); In re Johnson, No. 03-16-00277-CV, 2016 WL 1756707, at
*1 (Tex. App.—Austin Apr. 27, 2016, orig. proceeding) (mem. op.). For this reason, we dismiss
Relator’s petition for want of jurisdiction.
Opinion delivered April 5, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                             APRIL 5, 2017

                                        NO. 12-17-00091-CV



                                  IN RE: J.M.W., A JUVENILE,
                                             Relator
                                               V.

                                      HON. FLOYD T. GETZ,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of coram nobis filed by
J.M.W., a juvenile; who is the relator in Cause No. 003-0443-00, pending on the docket of the
County Court at Law No. 3 of Smith County, Texas. Said petition for writ of coram nobis
having been filed herein on April 3, 2017, and the same having been duly considered, because it
is the opinion of this Court that it lacks jurisdiction, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of coram nobis be, and the same is, hereby
dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.